Citation Nr: 1329191	
Decision Date: 09/12/13    Archive Date: 09/20/13

DOCKET NO.  09-24 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a left ankle 
disability.

2.  Entitlement to service connection for a right ankle 
disability.

3.  Entitlement to an initial increased rating for bilateral 
pes planus, evaluated as noncompensably disabling prior to 
October 27, 2011, and 30 percent disabling as of November 
27, 2011.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

F. Yankey, Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to May 1975 
and from June 1980 to July 1991.  

This case comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

The Veteran subsequently testified before the undersigned at 
an April 2012 Travel Board hearing.  The hearing transcript 
is of record.  

The issue of entitlement to an effective date earlier than 
November 27, 2011, for the grant of a 30 percent increased 
rating for the service-connected bilateral pes planus has 
been raised by the record, but has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  See letter from 
Veteran received June 2012.  Therefore, the Board does not 
have jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  

The issue of entitlement to an initial increased rating for 
bilateral pes planus is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A right ankle disability was not present in service or 
for years thereafter, and is not etiologically related to 
service.

2.  A left ankle disability was not present in service or 
for years thereafter, and is not etiologically related to 
service.


CONCLUSIONS OF LAW

1.  A right ankle disability was not incurred or aggravated 
during active duty, and its incurrence or aggravation during 
active duty may not be presumed.  38 U.S.C.A. §§ 1101, 1131, 
1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).  

2.  A left ankle disability was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2012) defined VA's duty to assist a Veteran in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Pelegrini 
v. Principi (Pelegrini), 18 Vet. App. 112, 120-21 (2004), 
see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include: (1) Veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

In a May 2007 letter, issued prior to the adjudication of 
the claims, the RO notified the Veteran of the evidence 
needed to substantiate his claims for service connection.  
The letter satisfied the second and third elements of the 
duty to notify by informing the Veteran that VA would try to 
obtain medical records, employment records, or records held 
by other Federal agencies, but that he was nevertheless 
responsible for providing any necessary releases and enough 
information about the records to enable VA to request them 
from the person or agency that had them.

The Veteran has substantiated his status as a Veteran.  He 
was notified of all elements of Dingess, including the 
disability-rating and effective-date elements of the claims, 
in the May 2007 letter.

VCAA notice should be provided to a claimant before the 
initial unfavorable decision on a claim, as was done here.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103S; 38 C.F.R. § 3.159(c), (d).  
This "duty to assist" contemplates that VA will help a 
claimant obtain records relevant to his claim, whether or 
not the records are in Federal custody, and that VA will 
provide a medical examination or obtain an opinion when 
necessary to make a decision on the claim.  38 C.F.R. § 
3.1599(c)(4).

VA has obtained records of treatment reported by the 
Veteran, including service treatment records, and VA and 
private treatment records.  Additionally, the Veteran was 
provided an appropriate VA examination of his ankles in 
October 2011.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements. The appeal is thus ready to be considered on 
the merits.

Legal Criteria

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease 
or injury and the present disability.  Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Clyburn v. 
West, 12 Vet. App. 296, 302 (1999).  Continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; 
(2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  See 
Hickson, 12 Vet. App. at 253 (lay evidence of in-service 
incurrence sufficient in some circumstances for purposes of 
establishing service connection); 38 C.F.R. § 3.303(b).  The 
theory of continuity of symptomatology can be used only in 
cases involving those conditions explicitly recognized as 
chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 
708 F.3d 1331 (Fed. Cir. 2013).  As arthritis is recognized 
as chronic under 38 C.F.R. § 3.309(a), the theory of 
continuity of symptomatology under 38 C.F.R. § 3.303(b) is 
for application.  Id.  
In relevant part, 38 U.S.C.A. 1154(a) requires that VA give 
"due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death 
benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
2009).  The United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has held that "[l]ay evidence can 
be competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis 
by a medical professional."  Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 
451 F.3d at 1337 ("[T]he Board cannot determine that lay 
evidence lacks credibility merely because it is 
unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Wilson v. Derwinski, 2 Vet. 
App. 16, 19 (1991).  Once evidence is determined to be 
competent, the Board must determine whether such evidence is 
also considered credible.  See Layno, supra (distinguishing 
between competency ("a legal concept determining whether 
testimony may be heard and considered") and credibility ("a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted").  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  That an injury or disease occurred in service is 
not enough; there must be chronic disability resulting from 
that injury or disease.  If there is no showing of a 
resulting chronic condition during service, then a showing 
of continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of 
a nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  

Where a Veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests arthritis 
to a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  

When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).

Analysis

No right or left ankle disability was diagnosed until many 
years after service, and there is no competent evidence to 
establish that any current right or left ankle disability is 
due to any event or incident of the Veteran's period of 
active duty.  

Service treatment records are negative for any evidence of 
complaints, treatment or a diagnosis related to the right 
ankle.  Service treatment records show that the Veteran 
sprained his left ankle on two occasions, November 1987 and 
October 1988, during active duty.  He was treated 
conservatively, with a gelocast (ace bandage) and an arch 
support.  X-rays of the left ankle in September 1988 showed 
a small, round density near the medial malleolus, which the 
technician noted may have been a soft tissue calcification 
or a small chip fracture.  However, x-rays of the left ankle 
in January 1989 were normal, and the feet and lower 
extremities were evaluated as being normal on a January 1989 
periodic examination.  A November 1990 note indicates that 
the Veteran complained of left ankle pain since May.  He was 
noted to have some edema, echchymosis, and increased pain on 
palpation of the left ankle.  He was able to stand on his 
toes and heels and weight bearing was positive.  The 
assessment at that time was recurrent left ankle strain, 
chronic, rule out arthritis, and he was referred to 
orthopedics.  The record reflects that the Veteran opted to 
not undergo a separation examination in July 1991.  
Therefore, there is no indication as to whether he was 
diagnosed with a left or right ankle disability at the time 
of his discharge.

The post-service medical evidence shows that the Veteran 
received treatment for his feet, several years after his 
discharge.  Specifically, during private treatment in August 
2003, the Veteran complained of left foot swelling and 
reported working on his feet all day and having a history of 
plantar fasciitis.  He was diagnosed with plantar fasciitis 
at that time.  During VA treatment in September 2006, he 
complained of swelling to the bottoms of his feet and a 
tingling sensation.  He reported that the swelling had been 
present for "years," and that it had progressively gotten 
worse.  He was diagnosed at that time with bilateral pes 
planus.  However, the first evidence of any post-service 
treatment for the Veteran's ankles is shown in April 2011 
private treatment records from G.Z., MD, who noted that 
there was x-ray evidence of osteoarthritis of the right 
ankle.  The Board notes that this diagnosis was not 
confirmed on x-ray during VA examination in October 2011.  
There is no indication in these records of any treatment or 
diagnosis related to the left ankle, and the doctor did not 
provide an opinion as to the etiology of the diagnosed right 
ankle osteoarthritis.  

With regard to the years-long evidentiary gap in this case 
between active service and the earliest manifestations of a 
right or left ankle disability, the Board notes that a 
prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence, including the availability of medical records, the 
nature and course of the disease or disability, the amount 
of time that elapsed since military service, and any other 
relevant facts in considering a claim for service 
connection.  Id.  cf. Dambach v. Gober, 223 F.3d 1376, 1380-
81 (Fed. Cir. 2000) (holding that the absence of medical 
records during combat conditions does not establish absence 
of disability and thus suggesting that the absence of 
medical evidence may establish the absence of disability in 
other circumstances).  Thus, when appropriate, the Board may 
consider the absence of evidence when engaging in a fact 
finding role.  See Jordan v. Principi, 17 Vet. App. 261 
(2003) (Steinberg, J., writing separately) (noting that the 
absence of evidence may be considered as one factor in 
rebutting the aggravation part of the section 1111 
presumption of soundness).

There is no other medical evidence of record, which 
indicates that the Veteran's left or right ankle disability 
is related to his active military service.  

In this regard, the Veteran was afforded a VA examination in 
response to his claims in March 2008.  The examiner noted 
that the Veteran injured his left ankle in service, and that 
there was no evidence of any right ankle injury in service.  
The Veteran complained of a tingling-type intermittent pain 
in both feet, primarily in the region of the arch, 
bilaterally, with some radiation up the lateral aspect of 
the leg.  He also reported that he wore inserts in both 
shoes.  Physical examination of the ankles was essentially 
normal, and x-rays of both ankles revealed no significant 
bone, joint or soft tissue abnormalities.  The examiner 
diagnosed bilateral pes planus, more severe on the left.  
However, with regard to the ankles, he diagnosed normal 
ankles bilaterally, and opined that the ankle injury which 
the Veteran sustained while in service was an acute injury 
which resolved and did not contribute or aggravate the 
Veteran's present bilateral foot problem.  He concluded 
further that the Veteran had no disability as a result of 
his ankle injury and there was no disability of the 
uninjured ankle.  



The Veteran was afforded another VA examination in October 
2011.  The examiner noted the Veteran's reports of flare-ups 
of pain in the ankles.  However, besides evidence of pain on 
palpation, physical examination of the ankles was normal.  
X-rays revealed bilateral small calcaneal spurs, but were 
otherwise unremarkable.  The examiner opined that the 
claimed condition was less likely than not incurred in or 
caused by the claimed in-service injury, event or illness.  
In rendering his opinion, he noted that the Veteran was 
treated in November 1987 and October 1988 for a left ankle 
sprain, and the condition was not shown to be chronic in 
service.  Furthermore, the Veteran had normal x-rays of the 
ankles in March 2008 and on examination at that time in 
October 2011, and there was no evidence of a diagnosis or 
treatment for an ankle condition in the VA treatment 
records.  Finally, he noted that there was no consistent 
evidence in the claims file of ankle pain from 1988 to the 
present.  

There is no contrary medical opinion of record, and the 
opinion was based on an accurate history and supported by an 
implicit rationale; it is thus adequate.

The presumption of service connection for chronic diseases 
diagnosed within one year following discharge from active 
duty is also not applicable to this case because the 
evidence demonstrates that diagnosis of right ankle 
arthritis was made several years after the Veteran's 
discharge from service.  

The Veteran is competent to report the symptoms of his 
disabilities; however, it would require medical expertise to 
say that the current right and left ankle arthritis, 
identified long after service, is the result of a disease or 
injury in service or that service connection is warranted 
based on a continuity of symptoms since service.  The 
Veteran, as a layperson, is not qualified to render an 
opinion concerning the medical cause of his bilateral ankle 
arthritis.  38 C.F.R. § 3.159(a)(1),(2) (2012); Jandreau, 
supra.  The Board further notes that even with respect to 
symptoms, the record does not reflect that the Veteran has 
been complaining of pain in his ankles since service.  

Based on the foregoing, the Board finds that a preponderance 
of the evidence is against the Veteran's claims for service 
connection for left and right ankle disabilities.  Such 
disorders did not manifest during service or for many years 
thereafter and have not been shown to be causally or 
etiologically related to an event, disease, or injury in 
service. 

In reaching this decision, the Board has considered the 
benefit-of-the-doubt doctrine; however, as the preponderance 
of the evidence is against the claims, that doctrine is not 
applicable.  


ORDER

Service connection for a left ankle disability is denied.

Service connection for a right ankle disability is denied.


REMAND

The most recent VA examination in connection with the 
Veteran's service-connected bilateral pes planus was 
conducted in October 2011.  The Veteran testified during his 
April 2012 Travel Board Hearing that his condition has 
increased in severity since that time, in that the pain was 
worse and that the inserts he was prescribed were not 
effective.  See April 2012 Travel Board Hearing transcript.

VA's General Counsel has indicated that when a claimant 
asserts that the severity of a disability has increased 
since the most recent rating examination, an additional 
examination is appropriate. VAOPGCPREC 11-95 (April 7, 
1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994).  Given the 
Veteran's claims of increased symptomatology, a new VA 
examination is warranted to determine the current severity 
of his bilateral pes planus disability.  

The appellant is hereby notified that it is his 
responsibility to report for the examination and to 
cooperate in the development of the case, and that the 
consequences of his failure to report for a VA examination 
without good cause may include denial of the claim.  See 38 
C.F.R. §§ 3.158 and 3.655 (2012).

The Board also notes that the Veteran has reported that he 
received treatment for his bilateral flat feet at the Walter 
Reed Medical Center in 1987 or 1988.  He specifically 
reported that he had arch supports made at that time.  See 
April 2008 notice of disagreement, March 2008 statement, and 
June 2009 VA Form 9.  There are no records of treatment from 
the Walter Reed Army Medical Center currently associated 
with the claims file.  As it appears that there may be 
available VA medical records that are not presently 
associated with the claims folder, a remand is required.  
See 38 C.F.R. § 3.159(c)(2).  The provisions of 38 C.F.R. § 
3.159(c) provide that VA will make as many requests as are 
necessary to obtain relevant records from a Federal 
department or agency.  If VA is unable to obtain such 
records, VA must provide the claimant with oral or written 
notice of that fact.  The notice must contain various 
information, including an explanation of the efforts VA made 
to obtain the records and a description of any further 
action VA will take regarding the claim.  38 C.F.R. § 
3.159(e).  

The Board further notes that the claims file does not 
contain any VA treatment records dated after March 2007, and 
any private treatment records dated after April 2011.  As 
this case is already being remanded for further development, 
the RO should take this opportunity to obtain any additional 
treatment records that may be relevant to the claim.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should request that the 
Veteran provide the names and addresses 
of any and all health care providers 
who have provided treatment for his 
bilateral pes planus.  In particular, 
attempt to obtain records of treatment 
from the Walter Reed Army Medical 
Center from 1980 to 1991.  After 
acquiring this information and 
obtaining any necessary authorization, 
the RO should obtain and associate 
these records with the claims file.  
All development efforts should be in 
writing and associated with the claims 
folder.  
2.  The RO should also obtain any 
outstanding VA medical records dated 
from March 2007 to the present.  

3.  After completing the above action, 
Veteran should be afforded a VA 
examination to evaluate the current 
severity of his bilateral pes planus.

The claims folder must be made 
available to the examiner for review of 
the case, and the examination report 
should include discussion of the 
Veteran's documented medical history 
and assertions.  A notation to the 
effect that this record review took 
place should be included in the report.  

All indicated studies and tests, 
including X-rays, should be conducted, 
and the examiner should review the 
results of any testing prior to 
completing the report.  Any disabling 
manifestations specifically 
attributable to the Veteran's service-
connected bilateral pes planus must be 
fully outlined and differentiated from 
symptoms caused by any nonservice-
connected foot disorders.

The examiner is to comment on whether 
the bilateral pes planus is manifested 
by marked deformity (pronation, 
abduction, etc.); pain on manipulation 
and use accentuated; indication of 
swelling on use; characteristic 
callosities; marked pronation; extreme 
tenderness of the plantar surfaces of 
the feet; marked inward displacement; 
and severe spasm of the tendon Achilles 
on manipulation that is not improved 
with the use of orthopedic shoes or 
appliances.

The examiner should also render an 
opinion, based upon best medical 
judgment, as to whether, and to what 
extent, the Veteran experiences any 
additional functional loss (beyond that 
which is demonstrated clinically) due 
to pain and/or any of the other 
symptoms of the service-connected 
bilateral foot disability noted above 
during flare-ups and/or with repeated 
use.  To the extent possible, the 
examiner should express such functional 
loss in terms of additional degrees of 
limited motion.

The examiner should also indicate the 
effect the pes planus has, if any, on 
the Veteran's current level of 
occupational impairment.  Specifically, 
the examiner should render an opinion 
as to whether service-connected foot 
disability causes marked interference 
with employment, or the need for 
frequent periods of hospitalization.

The basis for the conclusions reached 
should be stated in full, and any 
opinion(s) contrary to those already of 
record should be reconciled, to the 
extent possible.  If the examiner feels 
that the requested opinion cannot be 
rendered without resorting to 
speculation, he/she should state 
whether the need to speculate is caused 
by a deficiency in the state of general 
medical knowledge (i.e. no one could 
respond given medical science and the 
known facts), by a deficiency in the 
record (i.e. additional facts are 
required), or by the examiner 
himself/herself (because he/she does 
not have the needed knowledge or 
training). 

4.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, 
readjudicate the issue of entitlement to 
an increased rating for the service-
connected pes planus.  If any benefit 
sought on appeal remains denied, the AOJ 
should issue a supplemental statement of 
the case, and the case should then be 
returned to the Board, if otherwise in 
order.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


